DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/03/2021 responsive to the Office Action filed 11/03/2020 has been entered. Claims 1 and 8 have been amended. New claim 16 has been added. Claims 1-16 are pending in this application.
Since the Applicant’s arguments, see Amendment, filed 02/03/2021, with respect to the rejections of claims 1 and 8 under 101 rejection are persuasive, the 101 rejection has been withdrawn and PROSECUTION IS HEREBY REOPENED. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 16 recite the limitation “providing a database … comprising combinatorial variations” in lines 7 and 9. However, none of passages in the specification specifically disclose that the database comprises “combinatorial variations”. The only place that the term “combinatorial” or even “combination” is used are in [0032] but this is in reference to the algorithm which is not the same step as providing a database.
Furthermore, for a computer-implemented functional claim limitation, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (See MPEP 2161.01, l.) In this invention, the specification does not really give much information on how to use this database and 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 8 and 16 recite the limitations “applying an algorithm configured to calculate deflection of the structure in response to the load” in line 21-22.  The database which is provided however only has the following parameters for the “irregular scaffold” – γ ratio of largest macroscopic dimension to average length; ρ average aspect ratio; χ number of times a member can contact another member; and a distribution of member lengths.  The present specification on the other hand lists many more parameters which actually seem to be related to deflection in response to a load, for example E the modulus of elasticity (Pa [0043]) which seems much more relevant to the calculation steps. That is, at least E, the modulus of elasticity, would be needed in the database in the claim to do the deflection calculations. Thus, there is a scope of enablement issue as the claim does not reasonably consider all of the parameters needed to do the deflection calculations. 
Furthermore, the specification does not need to teach what is well known in the art, however, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (See MPEP 2161.01, lll.) In that view, since the specification does not really give much information on how to use this database and algorithm to design any structure (scaffold) which has a high strength in response to any load as already recited above, there is an enablement issue in the written description as well. 
Note that it is of particular importance with respect to computer-implemented inventions due to the high level of skill in the art and the similarly high level of predictability in generating programs to achieve an intended result without undue experimentation (See MPEP 2161.01, lll.), thus for a computer-implemented functional claim limitation, i.e. software claim limitation (claim 1 is all about the computer programming), the level of detail required to satisfy written description is usually higher than that for enablement, and compliance with 112(a) is critical.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742